Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 21,
2016, between Rhino Resource Partners L.P., a Delaware limited partnership (the
“Company”), and Royal Energy Resources, Inc., a Delaware corporation (the
“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

1.              Purchase of Securities. Subject and pursuant to the terms and
condition set forth in this Agreement, the Purchaser hereby subscribes for, and
at the Closing described in Section 3 herein, will purchase from the Company,
60,000,000 Common Units of the Company (the “Units” and each a “Unit”) at a
price of $0.15 per Unit, and for the aggregate purchase price of $9,000,000.00
(the “Purchase Price”).

 

2.              Purchase Price and Payment.  The Purchaser hereby agrees to
purchase the Units for the Purchase Price.  At the Closing, the Purchaser shall
pay the Purchase Price as follows:

 

a.              $2,000,000.00 by wire transfer to the Company on the Closing
Date;

 

b.              $7,000,000 by execution of a promissory note payable to the
Company in the form attached hereto as Exhibit “A” (the “Purchase Note”), and a
pledge agreement in the form attached hereto as Exhibit “B.”

 

3.              Closing.  The Closing will occur no later than 4:00
p.m. (Eastern Daylight Time) on March 21, 2016 (the “Closing Date”), unless
otherwise agreed by the parties hereto.  At the Closing, and subject to the
conditions set forth in Section 14 of this Agreement, (a) the Purchaser will pay
the portion of the payable in cash (less deduction permitted by Section 4 of
this Agreement) by wire transfer to the Company, (b) the Purchaser will execute
and deliver the Purchase Note to the Company; and (c) the Company will provide
evidence from its transfer agent of the issuance of the Units to the Purchaser.

 

4.              Reimbursement of Purchaser Expenses.  The Company shall
reimburse the Purchaser for $5,000 in legal fees incurred by the Purchaser
(which the Purchaser may deduct and withhold from the Purchase Price).

 

5.              Rescission Rights of Company.  In the event the disinterested
members of the board of directors of the general partner (the “Board of
Directors”) of the Company conclude that the Company does not need the capital
that will be provided by the installment of the Purchase Note that is due on
September 30, 2016 prior to the Purchaser’s payment thereof, the Company shall
have the option to rescind the purchase of 13,333,333 Common Units owned by the
Purchaser by written notice thereto, in which event the installment of the
Purchase Note due on such date (i.e., $2,000,000) shall not be payable.  In the
event the disinterested members of the Board of Directors of the Company
conclude that the Company does not need the capital that will be provided by the
installment of the Purchase Note that is due on December 31, 2016 prior to the
Purchaser’s payment thereof, the Company shall have the option to rescind the
purchase of 13,333,333 Common Units owned by the Purchaser by

 

--------------------------------------------------------------------------------


 

written notice thereto, in which event the installment of the Purchase Note due
on such date (i.e., $2,000,000) shall not be payable.  The rescission rights
granted to the Purchaser in the preceding two sentences are hereinafter referred
to as the “Rescission Rights.” The Purchaser will provide the Company with at
least ten (10) days prior notice in the event the Purchaser intends to prepay
the September 30, 2016 and December 31, 2016 installments of the Purchase Note
prior to the due date thereof.  In the event the Company exercises its
Rescission Rights as to any installment of the Purchase Note, the Purchaser
shall surrender for cancellation the appropriate number of Common Units, and
execute such documents that the Company may reasonably request to effectuate the
cancellation of the appropriate number of Common Units.

 

6.              Repurchase Rights of Company.  In the event the Company fails to
exercise its Rescission Rights as to the installment of the Purchase Note due on
September 30, 2016, the Company will have the option to purchase 13,333,333
Common Units owned by the Purchaser for $0.30 per Common Unit.  In the event the
Company fails to exercise its Rescission Rights as to the installment of the
Purchase Note due on December 31, 2016, the Company will have the option to
purchase 13,333,333 Common Units owned by the Purchaser for $0.30 per Common
Unit. The repurchase rights granted to the Company in the preceding two
sentences are hereinafter referred to as the “Repurchase Options.” The
Repurchase Options shall terminate on December 31, 2017, and may only be
exercisable in full as to each installment of the Purchase Note and not in part.
The Repurchase Option price shall be payable first by cancellation of any
portion of the Purchase Note which remains unpaid, with any remaining Repurchase
Option price being payable in cash at the time the Repurchase Option is
exercised.  The Repurchase Options shall be exercised by written notice to the
Purchaser accompanied by payment of the cash portion of the Repurchase Option
price by wire transfer to the account of the Purchaser. In the event the Company
exercises either of the Repurchase Options, the Purchaser shall surrender for
cancellation the appropriate number of Common Units, and execute such documents
that the Company may reasonably request to effectuate the cancellation of the
appropriate number of Common Units.

 

7.              Adjustment of Common Unit Amounts.  If the Company shall at any
time after the date of this Agreement subdivide its outstanding Common Units, by
split-up or otherwise, or combine its outstanding Common Units, or issue
additional Common Units in payment of a dividend in respect of its Common Units,
the number of Common Units subject to the Rescission Rights and the Repurchase
Option shall forthwith be proportionately increased in the case of a subdivision
or Common Unit dividend, or proportionately decreased in the case of a
combination, and the Repurchase Option price then applicable to Common Units
shall forthwith be proportionately decreased in the case of a subdivision or
Common Unit dividend, or proportionately increased in the case of combination.

 

8.              Rescission Rights of Purchaser. In the event the conditions set
forth in Section 16 of this Agreement are not satisfied as of the date each
installment is due on the Purchase Note, the Purchaser shall have the right and
option, but not the obligation, to cancel the remaining unpaid balance of the
Purchase Note, which right must be exercised in writing to the Company within
thirty (30) days of the date the installment was first due.  In the event the
Purchaser cancels any part of the Purchase Note pursuant to this Section, the
Purchaser shall surrender for cancellation that number of Common Units equal to
the principal balance of the Purchase Note that is cancelled divided by $0.15.

 

9.              Registration Rights.  At Closing, the Company and the Purchaser
will enter into the Registration Rights Agreement in the form attached as
Exhibit “C” to this Agreement.

 

10.       Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company, acknowledging that the Company will be
relying upon such representations and warranties in entering into this Agreement
as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the Purchaser is a Delaware corporation, and
is validly subsisting and in good standing with respect to the filing of annual
returns under the laws of the jurisdiction in which it is incorporated and has
all the requisite corporate power and capacity to carry on its business as now
conducted and as presently proposed to be conducted by it and to own its assets;

 

(b)                                 the Purchaser has all requisite power and
capacity and good and sufficient right and authority to enter into, deliver and
carry out its obligations under this Agreement and to complete the transactions
contemplated under this Agreement on the terms and conditions set forth herein;

 

(c)                                  this Agreement has been authorized,
executed and delivered by the Purchaser and constitutes a valid and legally
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles);

 

(d)                                 it is acquiring the Units for its own
account and not on behalf of any other person for investment purposes only and
not with a view to any resale, distribution or other disposition of the Units in
violation of the United States federal and state securities laws;

 

(e)                                  it is an “accredited investor,” as that
term is defined in Rule 501(a), because the Purchaser is a corporation not
formed for the specific purpose of acquiring the Units, with total assets in
excess of $5,000,000;

 

(f)                                   it is solely responsible for obtaining
such tax and legal advice as it considers appropriate in connection with the
execution, delivery and performance by it of this Agreement and the transactions
contemplated hereunder (including the resale and transfer restrictions referred
to in this Agreement);

 

(g)                                  except as otherwise provided herein, none
of the Units have been or will be registered under the United States Securities
Act of 1933, as amended (the “1933 Act”) or the securities laws of any state,
and will be subject to restrictions on resale pursuant to Rule 144 under the
1933 Act and may not be sold, transferred or traded except in compliance with
Rule 144, or in compliance with another exemption from the registration
requirements under the 1933 Act, or if the Units are registered under the 1933
Act for resale; and

 

(h)                                 upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws, the Units and all securities issued in
exchange therefore or in substitution thereof, will bear a legend in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF

 

3

--------------------------------------------------------------------------------


 

THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

(i)                                     in addition to the restrictive legend
described in Section 10(h), 46,666,667 of the Common Units shall be subject to a
restrictive legend indicating that the Common Units are subject to a lien in
favour of the Company to secure the Purchase Note, and 26,666,666 Common Units
shall be subject to a restrictive legend indicating that such Common Units are
subject to the Rescission Right and the Repurchase Option; provided, that the
Company will cooperate with the Purchaser in obtaining reissuance of the Common
Units without either of the restrictive legends required by this
Section 10(i) to the extent the circumstances requiring such restrictive legend
no longer exist;

 

(j)                                    the Purchaser has had the opportunity to
review the SEC Documents (as hereinafter defined), and has had the opportunity
to ask questions of and receive answers from the Company regarding the
investment, and has received all the information regarding the Company that it
has requested;

 

(k)                                 has not received any written or oral
representations:

 

(i)                                     that any person will resell or
repurchase the Units;

 

(ii)                                  that any person will refund the purchase
price of the Units;

 

(iii)                               as to the future price or value of the
Units; or

 

(iv)                              that the Units will be listed and posted for
trading on a stock exchange or that application has been made to list and post
the Units for trading on a stock exchange;

 

(l)                                     is capable of assessing and evaluating
the risks and merits of an investment in the Units as a result of the
Purchaser’s financial, investment or business experience or as a result of
advice received from a registered person other than the Company or an affiliate
thereof, and the Purchaser is able to bear the economic loss of its investment;

 

(m)                             the Purchaser has not purchased the Units as a
result of any form of general solicitation or general advertising as these terms
are defined in Rule 502(c) of Regulation D under the 1933 Act.  The solicitation
of an offer to purchase the Units was directly communicated to the Purchaser. 
At no time was the Purchaser presented with or solicited by or through any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement or any other form of general advertising in
connection with such communicated offer;

 

(n)                                 acknowledges that (i) no securities
commission or similar regulatory authority has reviewed or passed on the merits
of the Units; (ii) there is no government or other insurance covering the Units;
(iii) there are risks associated with the purchase of the Units; (iv) and there
are restrictions on the Purchaser’s (or beneficial purchaser’s, if applicable)
ability to re-sell the Units and it is the responsibility of the Purchaser to
comply with those restrictions before selling or trading the Units;

 

4

--------------------------------------------------------------------------------


 

(o)                                 the Purchaser understands and agrees that
the Company prohibits the investment of funds by any persons or entities that
are acting, directly or indirectly, (i) in contravention of any U.S. or
international laws and regulations, including anti-money laundering regulations
or conventions, (ii) on behalf of terrorists or terrorist organizations,
including those persons or entities that are included on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Treasury
Department’s Office of Foreign Assets Control(1) (“OFAC”), as such list may be
amended from time to time, (iii) for a senior foreign political figure, any
member of a senior foreign political figure’s immediate family or any close
associate of a senior foreign political figure(2), unless the Company, after
being specifically notified by the Purchaser in writing that it is such a
person, conducts further due diligence, and determine that such investment shall
be permitted, or (iv) for a foreign shell bank(3) (such persons or entities in
(i) — (iv) are collectively referred to as “Prohibited Persons”).

 

11.       Reliance Upon Representations, Warranties, and Covenants.  The
Purchaser acknowledges that the foregoing representations and warranties are
made by it with the intent that they may be relied upon by the Company and its
counsel in determining its eligibility to purchase the Units under the relevant
securities laws.  The Company and its counsel shall be entitled to rely on the
representations and warranties of the Purchaser contained hereto and the
Purchaser shall indemnify and hold harmless the Company and its counsel for any
direct losses, claims, costs, expenses, damages or liabilities they may suffer
or incur which are caused by or arise from, directly or indirectly, their
reliance thereon.

 

12.       Representations, Warranties and Agreements of the Company.  As of the
date of this Agreement, and as of the date each installment of the Purchase Note
is due, the Company represents, warrants, and covenants to the Purchaser, and
agrees with the Purchaser, that:

 

(a)                                 each of the Company and its subsidiaries
(collectively, the “Subsidiaries” and individually, a “Subsidiary”), if any, has
been duly incorporated, continued or amalgamated and is validly subsisting and
in good standing with respect to the filing of annual returns under the laws of
the jurisdictions in which it is incorporated, continued or amalgamated and has
all the requisite corporate power and capacity to carry on its business as now
conducted and as presently proposed to be conducted by it and to own its assets;

 

(b)                                 the Company has all requisite power and
capacity and good and sufficient right and authority to enter into, deliver and
carry out its obligations under this Agreement and to

 

--------------------------------------------------------------------------------

(1)           The OFAC list may be accessed on the web at
http://www.treas.gov/ofac.

(2)           Senior foreign political figure means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.  The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws.  A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

(3)           Foreign shell bank means a foreign bank without a physical
presence in any country, but does not include a regulated affiliate.  A post
office box or electronic address would not be considered a physical presence.  A
regulated affiliate means a foreign shell bank that: (1) is an affiliate of a
depository institution, credit union, or foreign bank that maintains a physical
presence in the United States or a foreign country, as applicable; and (2) is
subject to supervision by a banking authority in the country regulating such
affiliated depository institution, credit union, or foreign bank.

 

5

--------------------------------------------------------------------------------


 

complete the transactions contemplated under this Agreement on the terms and
conditions set forth herein;

 

(c)                                  this Agreement has been authorized,
executed and delivered by the Company and constitutes a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with their respective terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles);

 

(d)                                 The Units have been duly authorized and,
when issued upon payment thereof in accordance with this Agreement, will have
been validly issued, fully paid and non-assessable.  The limited partners in the
Company have no preemptive or similar rights with respect to the Units;

 

(e)                                  Immediately prior to the Closing, the
authorized capitalization of the Company is as disclosed in the Company’s
Form 10-Q for the nine months ended September 30, 2015, except as disclosed in
SEC Documents filed subsequent to such Form 10-Q.  Other than as disclosed in
the SEC Documents, (x) no Common Units or Subordinated Units of the Company are
subject to rights of first refusal, preemptive rights, right of participation or
any other similar rights or any liens suffered or permitted by the Company,
(y) the issuance and sale of the Units will not obligate the Company to issue
Common Units or Subordinated Units or other securities to any Person (other than
the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities, (z) all of the outstanding Common and Subordinated Units of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities;

 

(f)                                   Other than as disclosed in the SEC
Documents, the Company’s Common Units are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Units under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration;

 

(g)                                  During the two (2) years prior to the date
hereof, the Company has timely (including within any additional time periods
provided by Rule 12b-25 under the Exchange Act) filed all reports on Form 10-K
and Form 10-Q, and to the Company’s knowledge during the two (2) years prior to
the date hereof, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof or prior to the Closing Date, all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein, all amendments thereto and all schedules and exhibits thereto
and to any such amendments being hereinafter referred to as the “SEC
Documents”).  Except as corrected by subsequent amendments thereto, as of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents.  As of their
respective filing dates, none of the SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be

 

6

--------------------------------------------------------------------------------


 

stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments);

 

(h)                                 Except as set forth in the SEC Documents,
including the independent registered public accounting firm’s report that
includes an emphasis paragraph on the Company’s ability to continue as a going
concern as of December 31, 2015, since September 30, 2015, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries;

 

(i)                                     The execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Limited Partnership of the Company, in effect on the date
hereof (the “Partnership Certificate”), the Company’s Third Amended and Restated
Limited Partnership Agreement dated December 30, 2015 (the “LPA”), any
memorandum of association, certificate of incorporation, articles of
association, bylaws, certificate of formation, certificate of designation or
other constituent documents of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute an event of default or a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or their properties or assets are bound, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected. No further approval or authorization of any
limited or general partner or others is required for the issuance and sale of
the Units;

 

(j)                                    The Company is not obligated to pay any
brokerage or finder’s fees or commissions to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

 

13.       Reliance Upon Representations, Warranties, and Covenants.  The Company
and the Purchaser

 

7

--------------------------------------------------------------------------------


 

each acknowledge that the foregoing representations and warranties and covenants
made by each to the other were made with the intent that they may be relied upon
by the other party.

 

14.       Survival of Representations and Warranties.  The representations and
warranties of the Purchaser contained in this Agreement shall be true at the
Closing Date as though they were made at the Closing Date and they shall survive
the Closing Date and remain in full force and effect thereafter for the benefit
of the Company for a period of one year.  The representations and warranties of
the Company contained in this Agreement shall be true at the Closing Date as
though they were made at the Closing Date and they shall survive the Closing
Date and remain in full force and effect thereafter for the benefit of the
Purchaser for a period of one year.

 

15.       Conditions Precedent to Closing.  The closing of the purchase and sale
of the Units shall be subject to the following conditions being satisfied at or
prior to the Closing:

 

a)                                     receipt by the Company of this Agreement
and attached Exhibits, as applicable, all duly completed and executed by the
Purchaser;

 

b)                                     the Company not being aware of any
representation or warranty made by the Purchaser in this Agreement not being
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date);

 

c)                                      receipt of such other documents relating
to the transactions contemplated by this Agreement as the Company or its counsel
may reasonably request; and

 

d)                                     there being no order or decree preventing
the Company from issuing the Units.

 

16.       Conditions Precedent to Each Installment of Purchase Note.  The
Purchaser’s obligation to pay any installment of the Purchase Note shall be
conditioned on the Company providing a certificate of its chief executive
officer certifying as follows:

 

a)                                     the chief executive officer is not aware
of any fact or circumstance that would render any representation, warranty or
agreement made by the Company in Section 12 to not be true and correct as of the
date of the certification;

 

b)                                     the Company’s subsidiary, Rhino Energy
LLC, has entered into an agreement to extend the expiration date of its Credit
Agreement with PNC Bank, N.A., as Administrative Agent, and the lenders party to
the Credit Agreement (the “Credit Agreement”), to a date no sooner than
December 31, 2017; and

 

c)                                      the Company is not in default under such
Credit Agreement as of the date the installment is due.

 

17.       Amendment.  This Agreement may not be modified, changed, discharged or
terminated except by an instrument in writing, signed by the parties against
whom any waiver, change, discharge or termination is sought.

 

18.       Assignability.  This Agreement and any right, remedy, obligation or
liability arising hereunder or by reason hereof may not be assigned by the
Company without the prior written consent of the Purchaser. This Agreement and
any right, remedy, obligation or liability arising hereunder or by reason hereof
may be assigned by the Purchaser to an investment fund to which the Purchaser

 

8

--------------------------------------------------------------------------------


 

contributes the Units.

 

19.       Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, and any dispute will be
referred to the courts of State of Delaware unless otherwise agreed in writing
between the parties.

 

20.       Interpretation.  The sections and other headings contained in this
Agreement are for reference purposes only and will not affect the meaning or
interpretation of this Agreement.  Words imparting the neuter gender include the
masculine or feminine gender and words in the singular include the plural and
vice versa.

 

21.       Notices.  All notices and other communications provided for herein
will be in writing and will be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid or by facsimile or other electronic means indicating the date of
receipt and the signatures of the parties:

 

(a)                                      If to the Company, at the following
address:

 

Rhino Resource Partners LP

424 Lewis Hargett Circle, Suite 250

Lexington, KY 40503

Facsimile:

Attention:  Chief Executive Officer

 

If to the Purchaser, at the following address:

 

Royal Energy Resources, Inc.

56 Broad Street, Suite 2

Charleston, SC 29401

Attention: William L. Tuorto

Telephone: (843) 900-7693

Facsimile: (843) 501-1528

Email: Williamtuorto@royalenergy.us

 

22.       Binding Effect.  The provisions of this Agreement will be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns, as the case may be.

 

23.       Notification of Changes.  The parties hereby covenant and agree to
notify the other party upon the occurrence of any event prior to the Closing
which would cause any party’s representations, warranties or covenants contained
in this Agreement to be false or incorrect.

 

24.       Entire Agreement.  This Agreement including all schedules hereto
constitutes the entire agreement between the Purchaser and the Company with
respect to the Units, and there are no other agreements, warranties,
representations, conditions or covenants, written or oral, express or implied,
in respect of, or which affect, the transaction herein contemplated.

 

25.       Costs.  The Purchaser acknowledges and agrees that except as may
otherwise be provided for in this Agreement, all costs and expenses incurred by
the Purchaser (including any fees and disbursements of any special counsel
retained by the Purchaser) relating to the sale of the Units to the Purchaser
will be borne by the Purchaser.

 

9

--------------------------------------------------------------------------------


 

26.       Further Assurances.  The Purchaser and Company will execute such
further assurances and other documents and instruments and do such further and
other things as may be necessary to implement and carry out the intent of this
Agreement.

 

27.       Counterparts and Facsimile.  This Agreement may be executed in
counterparts or by facsimile or both, each counterpart or facsimile of which
will be deemed to be an original, but all of which, taken together, and
delivered will constitute one and the same agreement.  This Agreement will not
be effective as to any party hereto until such time as this Agreement or a
counterpart thereof has been executed and delivered, by facsimile or otherwise,
by each party hereto.

 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date first above written.

 

Rhino Resource Partners LP

 

 

 

 

By: Rhino GP LLC, its general partner

 

 

 

 

 

/s/ Joseph Funk

 

Name: Joseph Funk

 

Title: Chief Executive Officer

 

 

 

Royal Energy Resources, Inc.

 

 

 

 

 

/s/ William L. Tuorto

 

Name: William L. Tuorto

 

Title: Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

Exhibit “A”

 

NOTE

 

FOR VALUE RECEIVED, Royal Energy Resources, Inc., a Delaware corporation (the
“Maker”), promises to pay to the order of Rhino Resource Partners LP., a
Delaware limited partnership (the “Holder”), or any subsequent Holder, the sum
of SEVEN MILLION DOLLARS and NO CENTS ($7,000,000.00), without interest.  This
Note is subject to the following additional provisions:

 

1.             Installment Due Dates.  This Note shall be payable in three
installments pursuant to the following schedule:

 

a.              $3,000,000.00 on July 31, 2016;

 

b.              $2,000,000 on or before September 30, 2016; and

 

c.               $2,000,000 on or before December 31, 2016.

 

2.             Securities Purchase Agreement.  This Note is being issued as part
payment by Maker for the purchase of 60,000,000 Common Units of the Holder
pursuant to a Securities Purchase Agreement between the Maker and the Holder of
even date herewith.  The Maker’s obligation to pay each of the installments
described in Section 1 is subject to the satisfaction or waiver of the
conditions set forth in Section 16 of the Securities Purchase Agreement, which
are incorporated herein by reference.

 

3.             Interest on Late Payments.  In the event any payment due on this
Note is not made by its due date, interest shall accrue on such payment at the
rate of 8% per annum, simple interest, from the due date of the payment until
the payment is actually received by the Holder.

 

4.             Security Agreement.  This Note is given by the Maker as payment
for the issuance of 46,666,667 Common Units (the “Common Units”) by the Holder
to the Maker, and is secured by a first lien on the Common Units pursuant to a
Pledge Agreement dated of even date herewith.

 

5.             Prepayment. The Maker may prepay any amount due on this Note in
part or whole without premium or penalty upon thirty days prior written notice
to the Holder at any time.

 

6.             Usury Savings Clause.  If from any circumstances whatsoever
fulfillment of any provision of this Note at the time performance of such
provision shall be due shall involve transcending the limit prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
exaction be possible under this Note or under any other instrument evidencing or
securing the indebtedness evidenced hereby, that is in excess of the current
limit of such validity, but such obligation shall be fulfilled to the limit of
such validity.

 

7.             Waiver of Certain Rights by Maker. Presentment for payment,
demand, protest and notice of demand, notice of dishonor and notice of
nonpayment and all other notices are hereby waived by Maker.  No failure to
accelerate the debt evidenced hereby by reason of default hereunder, acceptance
of a past due installment, or indulgences granted from time to time shall be
construed (1) as a novation of this Note or as a restatement of the indebtedness
evidenced hereby or as a waiver of such right of acceleration or of the right of
the Holder thereafter to insist upon strict compliance with the terms of this
Note, or (2) to prevent the exercise of such right of acceleration or any other
right granted hereunder or by applicable law; and Maker hereby expressly waives
the benefit of any statute or rule of law or equity now

 

--------------------------------------------------------------------------------


 

provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.  No extension of the time for the
payment of this Note or any installment due hereunder, made by agreement with
any person now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or affect the original liability of the Maker
under this Note, either in whole or in part, unless the Holder agrees otherwise
in writing.  This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 

8.             Withholding Rights.  The Maker shall be entitled to withhold from
all payments of interest on this Note any amounts required to be withheld under
the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.

 

9.             Obligation of Maker Only.  No recourse shall be had for the
payment of the principal of, or the interest on, this Note, or for any claim
based hereon, or otherwise in respect hereof, against any incorporator, general
partner, manager, shareholder, employee, officer or director, as such, past,
present or future, of the Maker or any successor entity, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

 

10.          Attorney’s Fees.  In the event this Note is collected by or through
an attorney or by the order of a court of competent jurisdiction, all cost of
collection, including but not limited to court costs and reasonable attorneys’
fees, shall be paid by Maker.

 

11.          Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

Dated:

March 21, 2016

 

 

 

 

 

 

 

ROYAL ENERGY RESOURCES, INC., a Delaware corporation

 

 

 

 

 

 

/s/ Ronald Phillips

 

/s/ William L. Tuorto

Witness

 

By:  William L. Tuorto

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit “B”

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is made and entered into this 21
day of March, 2016, by and between ROYAL ENERGY RESOURCES, INC. (the
“Borrower”), and RHINO RESOURCE PARTNERS LP (“Lender”).

 

R E C I T A L S:

 

A.            On the date of this Pledge Agreement, Borrower has executed a
promissory note (the “Note”) in favor of Lender to evidence the terms under
which Borrower has agreed to repay a loan of $7,000,000 from the Lender to the
Borrower as consideration for the purchase of 46,666,667 Common Units in the
Lender (the “Collateral”), and Borrower has agreed to pledge and grant Lender a
security interest in the Collateral to secure Borrower’s obligation under the
Note.

 

A G R E E M E N T S:

 

In consideration of the foregoing Recitals and of the mutual agreements
contained herein, the parties agree as follows:

 

SECTION 1.  GRANT OF SECURITY INTEREST; PLEDGE.

 

1.1  Pledged Collateral.  The Borrower hereby grants a security interest to the
Lender in, and pledges, assigns and sets over to the Lender, all of the
Collateral, together with any certificates representing the same, and all
substitutions therefor, proceeds thereof and therefrom, and all cash dividends
in respect thereof, as well as all stock or other securities at any time and
from time to time receivable or otherwise distributable in respect thereof,
exchanged therefor, derived therefrom, substituted therefor, or otherwise issued
pursuant to stock split, recapitalization, stock dividend or similar corporate
act affecting the Collateral and all distributions, whether cash or otherwise,
in the nature of a partial or complete liquidation affecting the Collateral (all
of which Collateral, dividends, cash, property, securities, and liquidating
distributions are herein called the “Pledged Collateral”).

 

1.2  Possession of Pledged Collateral.  Except as otherwise expressly permitted
herein, all of the Pledged Collateral (to the extent it is certificated form)
shall be held by the Lender, in its capacity as a first lienholder on the
Pledged Collateral, accompanied by proper instruments of assignment duly
executed in blank by the Borrower and by such other instruments or documents as
the Lender or its counsel may reasonably request sufficient to transfer the
title thereto to the Lender or its nominee.

 

1.3  Obligations Secured.  The security interest of the Lender under this Pledge
Agreement secures (a) the full and prompt performance of all of the obligations
of Borrower under the Note, whether now existing or hereafter arising
(including, in each case, interest accruing in respect of any of such
obligations after the commencement of any case or proceeding under any federal
or state bankruptcy or insolvency law (a “Proceeding” and “Post-Petition
Interest”, respectively)); (b) performance by the Borrower of the covenants and
agreements set forth herein; (c) all payments made or reasonable expenses
incurred by the Lender, including, without limitation, reasonable attorney’s
fees and legal expenses incurred by the Lender in the collection or enforcement
of the aforementioned obligations; and (d) any renewals, supplements,
substitutions, continuations or extensions of any of the foregoing ((a) through
(d) described above are referred to as the “Pledge Obligations”).

 

1.4 Release of Collateral.  In the event the Borrower makes the Note installment
due on July 31,

 

--------------------------------------------------------------------------------


 

2016 in full, the Lender shall release its security interest on 20,000,000
Common Units.  In the event the Borrower makes the Note installment due on
September 30, 2016 in full, the Lender shall release its security interest on
13,333,333 Common Units.

 

SECTION 2.  VOTING RIGHTS; DIVIDENDS; ETC.  So long as no Event of Default (as
defined in Section 6 hereof) shall have occurred:

 

(a)                                 The Borrower shall have the right, from time
to time, for any purpose not inconsistent with this Pledge Agreement, to vote
and give proxies and consents in respect of the Collateral and any additional
Common Units owned by the Borrower comprising part of the Pledged Collateral and
to consent to or ratify action taken at, or waive notice of, any meeting of
shareholders or partners with the same force and effect as if such Common Units
were not pledged hereunder; and

 

(b)                                 The Borrower shall be entitled to retain and
use any and all cash dividends paid on the Pledged Collateral in a manner
consistent with this Pledge Agreement; provided, however, that any and all
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of the Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of stock of the
Company or received in exchange for Pledged Collateral or any part thereof or as
a result of any merger, consolidation, acquisition or other exchange of assets
or on the liquidation, whether voluntary or involuntary, of the Company, or
otherwise, any and all of which shall be and become part of the Pledged
Collateral pledged hereunder and, if received by the Borrower, shall forthwith
be delivered to the Lender to be held subject to the terms of this Pledge
Agreement.

 

SECTION 3.  WARRANTIES AND AGREEMENTS.  The Borrower represents and warrants
and, where appropriate, covenants as follows:

 

(a)                                 The pledge of the Pledged Collateral
hereunder will not contravene any agreement binding upon the Borrower;

 

(b)                                 The Borrower has good right and legal
authority to pledge the Pledged Collateral in the manner hereby done or
contemplated and the Borrower will warrant and defend his title thereto and the
lien created hereunder against the claims of any persons whomsoever;

 

(c)                                  The pledge of the Pledged Collateral
hereunder is effective to vest in the Lender the rights of the Lender in the
Pledged Collateral as set forth herein;

 

(d)                                 The Borrower is the owner of the Pledged
Collateral free and clear of all liens of every kind and nature whatsoever; and

 

(e)                                  The Borrower shall not sell, assign,
transfer or otherwise dispose of, or grant any option in respect of, the Pledged
Collateral, nor will the Borrower create, incur or permit to exist any lien in
respect of the Pledged Collateral, or any interest therein, or the proceeds
thereof, other than the lien provided for in this Pledge Agreement.

 

SECTION 4.  RIGHTS OF LENDER UPON DEFAULT.  Upon (i) the occurrence of an Event
of Default (hereinafter defined) hereunder and so long as such Event of Default
is continuing and (ii) compliance with all applicable requirements of the law,
the Lender shall have all of the rights and remedies of a secured party under
the Uniform Commercial Code and, without limiting the generality of

 

--------------------------------------------------------------------------------


 

the foregoing, shall also have the rights set forth in this Section 4:

 

4.1  Voting Rights.  The Lender shall have the right (but not the obligation) to
vote any and all Common Units included in the Pledged Collateral and to give all
consents, waivers and ratifications in respect thereof, and in such event and
for such purpose, the Borrower hereby irrevocably constitutes and appoints the
Lender, as the Borrower’s proxy and attorney-in-fact (which appointment shall be
coupled with an interest) with full power of substitution, to do so.

 

4.2  Sale of Pledged Collateral.

 

(a)                                 Upon compliance with any mandatory
requirements of law, and upon at least ten (10) days prior written notice to the
Borrower (except as provided below) of the time and place of any public sale
thereof or of the time after which any private sale or other intended
disposition thereof is to be made, the Lender shall have the right to sell,
assign and deliver the whole or any part of the Pledged Collateral, at any time
or times, within or without Cuyahoga County, Ohio, at public or private sale or
at any broker’s board or on any securities exchange, for cash, on credit, or for
other property, for immediate or future delivery, and for such price or prices
and on such terms as are commercially reasonable and not in violation of any
applicable securities law, and in connection therewith the Lender at any sale
may bid for or purchase the whole or any part of the Pledged Collateral so
offered for sale, free from any right of redemption, stay or appraisal on the
part of the Borrower, all of which rights the Borrower hereby waives and
releases.  The Borrower hereby agrees that the ten (10) day notice of sale
provided for in this subsection 4.2(a) is commercially reasonable.

 

(b)                                 The Lender shall be authorized at any sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Pledged Collateral for their own account in compliance with the Securities Act
of 1933, the rules and regulations thereunder, and all applicable state “Blue
Sky” laws.  the Lender may take all such further acts as it may in its sole good
faith discretion deem necessary or advisable for the Lender’s protection or for
compliance with any provision of law, even if such act might, whether by
limiting the market or by adding to the costs of sale or otherwise, depreciate
prices that might otherwise be obtained for the Pledged Collateral being sold or
otherwise restrict the net proceeds available from the sale thereof.  Upon
consummation of any such sale, the Lender shall have the right to assign,
transfer, endorse and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Borrower, and the Borrower hereby waives, to the extent permitted by law, all
rights of stay or appraisal which the Borrower now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted. 
For purposes of this subsection 4.2(b), an agreement to sell all or any part of
the Pledged Collateral shall be treated as a sale of such Pledged Collateral,
and the Lender shall be free to carry out the sale of any Pledged Collateral
pursuant to any such agreement and the Borrower shall not be entitled to the
return of any such Pledged Collateral subject thereto, notwithstanding that
after the Lender shall have entered into such an agreement, all Events of
Default may have been remedied.

 

(c)                                  The proceeds of any sale of Pledged
Collateral shall be applied first to the Lender’s costs and expenses of sale and
then to the Pledge Obligations then due (in such order as the Lender may
determine).  The balance of the proceeds of any sale of the Pledged Collateral
remaining after payment in full of the costs and expenses of sale and the

 

--------------------------------------------------------------------------------


 

Pledge Obligations then due shall be held by the Lender as additional security
for any Pledge Obligations not then due and payable. The Borrower shall
nevertheless remain liable for any deficiency.

 

4.3  Rights to Accept Pledged Collateral in Full or Partial Satisfaction.  The
Lender shall have the right to accept the Pledged Collateral in full or partial
satisfaction of the Pledge Obligations in accordance with the applicable
provisions of the Uniform Commercial Code, provided that nothing contained in
this Pledge Agreement shall relieve the Lender of any consent, notice or other
obligations of a secured party required in connection with the exercise of such
remedies.

 

4.4  Rights Cumulative.  The rights and the remedies provided in this Pledge
Agreement are cumulative and in addition to any rights and remedies which the
Lender may have under the Note or any collateral agreement entered into in
connection therewith, or at law or in equity.

 

4.5  Rights as to Final Two Installments.  Notwithstanding the foregoing, the
Lender and the Borrower agree that the Lender’s sole recourse in the event the
Borrower defaults on the Note installment due on September 30, 2016, shall be to
cancel 13,333,333 Common Units issued to the Borrower, and the Lender’s sole
recourse in the event the Borrower defaults on the Note installment due on
December 31, 2016, shall be to cancel 13,333,334 Common Units issued to the
Borrower.  The parties agree that the Lender shall not, in relation to the Note
installments due on September 30, 2016 and December 31, 2016, be entitled to
(a) seek a judgment against the Borrower which is recoverable from any assets of
the Borrower other than the Common Units to be cancelled in relation to the Note
installment, and (b) sell such Common Units to any third party or on any market
on which the Common Units are trading, except to the extent the Borrower
consents in writing in its sole discretion.  In the event the Lender exercises
its right to cancel Common Units as a result of the Borrower’s default on the
Note installments due on September 30, 2016 and/or December 31, 2016, the
Borrower agrees that it shall not be entitled (y) to any difference between the
market price of the Common Units cancelled and the amount of the Note
installment for which the cancellation occurred, or (y) to assert any claim that
the Lender failed to act in a commercially reasonably manner in disposing of the
Common Units so cancelled.

 

SECTION 5.  WAIVER.  The Borrower hereby waives, releases and discharges, to the
extent permitted by law, any right which the Borrower has or may have at law, in
equity or by statute, to require the Lender to pursue or otherwise avail itself
of any rights or remedies which it has or may have against the Borrower or any
other person or entity in respect of the payment or performance of the Pledge
Obligations or to pursue or exhaust any of its rights or remedies in respect of
any other security at any time held by it for the payment or performance of the
Pledge Obligations.  The obligations of the Borrower hereunder shall remain in
full force and effect without regard to, and shall not be released or discharged
or in any way affected by (i) the institution of any bankruptcy, insolvency,
reorganization, debt arrangement, readjustment, composition, receivership or
liquidation proceedings by or against the Borrower or Company; or (ii) any other
circumstance which otherwise might constitute a defense to, or a discharge of,
the Borrower or the Company with respect to the Pledge Obligations.

 

SECTION 6.  EVENT OF DEFAULT DEFINED.  The occurrence of any one or more of the
following events shall be an “Event of Default” under this Pledge Agreement:

 

(a)           The Borrower shall be in default of the Borrower’s obligations
under the Note.

 

(b)           The Borrower shall fail or omit to observe, perform or satisfy or
be in compliance with any term, provision, covenant or agreement in respect of
any of the Pledge Obligations.

 

(c)           Any representation or warranty made or furnished to the Lender by
the Borrower

 

--------------------------------------------------------------------------------


 

pursuant hereto shall prove to have been false in any material respect when made
or furnished.

 

(d)           The Borrower shall, or shall attempt to, encumber, subject to any
further lien, sell, transfer or otherwise dispose of any of the Pledged
Collateral or any interest therein, except as may be permitted herein.

 

(e)           All or any part of the Pledged Collateral shall be attached,
levied upon or seized in any legal proceedings, or held by virtue of any
security interest or distress, and such attachment, levy or seizure shall not be
discharged within a period of thirty (30) days, unless (i) the Borrower shall
contest such attachment, levy or seizure diligently and in good faith by
appropriate proceedings, and the Lender shall reasonably determine that such
contest will not endanger the security interest granted herein, and (ii) the
Borrower shall provide to the Lender a bond in the full amount of the claim
giving rise to such attachment, levy or seizure.

 

SECTION 7.  DISCHARGE OF THE BORROWER.  At such time as the Note has been paid
and discharged in full, then all rights and interests in such Pledged Collateral
as shall not have been sold or otherwise applied by the Lender pursuant to the
terms hereof and shall still be held by it shall forthwith be transferred and
delivered to the Borrower, and the right, title and interest of the Lender
therein shall cease.

 

SECTION 8.  NOTICES.  Whenever any notice or other communication (a “Delivery”)
is required to be given or delivered under the terms of this Pledge Agreement,
it shall be in writing and delivered by hand delivery or Federal Express or
registered or certified United States mail, postage prepaid and return receipt
requested, and will be deemed to have been given or delivered on the date such
notice or other communication is so delivered. Any Delivery to the Borrower
shall be addressed to Royal Energy Resources, Inc., 56 Broad Street, Suite 2,
Charleston, SC 29401, or to such other address as the Borrower may hereafter
designate to the Lender in writing; any Delivery to the Lender shall be
addressed to Rhino Resource Partners LP, 424 Lewis Hargett Circle, Suite 250,
Lexington, KY 40503, or to such other address as the Lender may hereafter
designate to the Borrower in writing.

 

SECTION 9.  INDEMNITY.  The Borrower hereby agrees to indemnify and hold
harmless the Lender (to the full extent permitted by law) from and against any
and all claims, demands, losses, judgments and liabilities (including
liabilities for penalties) of whatsoever nature, and to reimburse the Lender for
all costs and reasonable expenses, including reasonable legal fees and
disbursements, growing out of or resulting from any lawful action taken in
respect of the Pledged Collateral, this Pledge Agreement or the administration,
enforcement or exercise of any right or remedy granted to the Lender hereunder,
except for the gross negligence or willful misconduct of the Lender.  In no
event shall the Lender be liable to the Borrower for any action, matter or thing
in connection with this Pledge Agreement other than to account for moneys
actually received by it in accordance with the terms hereof.

 

SECTION 10.  FURTHER ASSURANCES.  The Borrower further agrees that the Borrower
will join with the Lender in executing and that the Borrower shall pay all
reasonable expenses of filing or recording such notices, financing statements or
other documents or instruments, in form and substance reasonably satisfactory to
the Lender and its counsel, as the Lender may deem necessary for the perfection
of the security interest of the Lender hereunder.  In addition, the Borrower
will do such further acts and things and execute and deliver to the Lender such
additional conveyances, assignments, agreements and instruments as the Lender
may at any time reasonably request in connection with the administration and
enforcement of this Pledge Agreement or relative to the Pledged Collateral or
any part thereof or in order to assure and confirm unto the Lender its rights,
powers and remedies hereunder.

 

SECTION 11.  NO LIABILITY OF LENDER.  Nothing in this Pledge Agreement shall be
construed as an undertaking by the Lender of any of the liabilities or
obligations of the Borrower as a

 

--------------------------------------------------------------------------------


 

shareholder of the Company, including but not limited to, any obligation to make
contributions to the capital of the Company or any obligation to make any other
payment to, for or on behalf of the Company.  The Lender’s rights and
obligations in respect of the Pledged Collateral are those only of a secured
party under the Uniform Commercial Code.

 

SECTION 12.  NO WAIVER.  No failure on the part of the Lender to exercise, and
no delay on its part in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or the further exercise thereof
or the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies at law or in equity.

 

SECTION 13.  GOVERNING LAW; AMENDMENTS.  This Pledge Agreement shall in all
respects be construed in accordance with and governed by the laws of the State
of Delaware.  The invalidity of any provision of this Pledge Agreement shall not
affect the validity of any other provision.  This Pledge Agreement may not be
amended or modified nor may any of the Pledged Collateral be released, except in
a writing signed by the Borrower and the Lender.

 

SECTION 14.  PERSONS BOUND.  This Pledge Agreement shall be binding upon the
Borrower and the Lender and their respective heirs, administrators, successors
and assigns, and shall inure to the benefit of and be enforceable by the
Borrower and the Lender, their respective heirs, administrators, successors and
assigns.

 

SECTION 15.  HEADINGS.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Pledge Agreement.

 

SECTION 16.  ENFORCEMENT.  The Borrower (a) hereby irrevocably submits to the
jurisdiction of the state courts of the Charleston, South Carolina, and to the
jurisdiction of the United States District Court for the District of South
Carolina, for the purpose of any suit, action or other proceeding arising out of
or based upon this Pledge Agreement or the subject matter hereof brought by the
Lender or its successors or assigns and (b) hereby waives, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that the Borrower is not subject personally to the
jurisdiction of the above-named courts, that the Borrower’s property is exempt
or immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Pledge Agreement or the subject matter
hereof may not be enforced in or by such court and (c) hereby waives and agrees
not to seek any review by any court of any other jurisdiction which may be
called upon to grant an enforcement of the judgment of any such Ohio state or
federal court.  The Borrower hereby consents to service of process by certified
or registered mail at the address to which notices are to be given.  The
Borrower agrees that the Borrower’s submission to jurisdiction and his consent
to service of process by mail are made for the express benefit of the Lender. 
Final judgment against the Borrower in any such action, suit or proceeding may
be enforced in other jurisdictions by suit, action or proceeding on the
judgment, or in any other manner provided by or pursuant to the laws of such
other jurisdiction; provided, however, that the Lender may at its option bring
suit, or institute other judicial proceedings, against the Borrower in any state
or federal court of the United States or of any country or place where the
Borrower may be found.

 

SECTION 17.  PRONOUNS.  Any pronoun used herein shall be construed in the
person, number and gender which is appropriate in the context.

 

SECTION 18.  COUNTERPARTS.  This Pledge Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Pledge Agreement to be executed
and delivered on the date first above written intending to be legally bound
hereby.

 

LENDER:

 

BORROWER:

 

 

 

RHINO RESOURCE PARTNERS LP, a Delaware limited partnership

 

ROYAL ENERGY RESOURCES, INC., a Delaware corporation

 

 

 

 By: Rhino GP LLC, its general partner

 

 

 

 

 

/s/ Joseph Funk

 

 /s/ William Tuorto

By:

Joseph Funk

 

By:

William Tuorto

Title:

President and CEO

 

Title:

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit “C”

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made this 21 day of
March, 2016, by Rhino Resource Partners LP, a Delaware limited partnership (the
“Company”) and Royal Energy Resources, Inc., a Delaware corporation (the
“Purchaser”).

 

1.                                      Registration Rights.

 

1.1                               Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

(a)                                 “Commission” shall mean the Securities and
Exchange Commission or any other federal agency at the time administering the
Securities Act.

 

(b)                                 “Common Units” shall mean the common units
of the Company.

 

(c)                                  The terms “Register,” “Registered” and
“Registration” refer to a registration effected by preparing and filing a
Registration Statement in compliance with the Securities Act, and the
declaration or ordering of the effectiveness of such Registration Statement.

 

(d)                                 “Registrable Units” shall mean the Units.

 

(e)                                  “Registration Expenses” shall mean all
expenses incurred by the Company in complying with Section 2, including, without
limitation, all federal and state registration, qualification and filing fees,
printing expenses, fees and disbursements of counsel for the Company, blue sky
fees and expenses, the expense of any special audits incident to or required by
any such Registration and the reasonable fees and disbursements of counsel for
the Selling Unitholders, as selling shareholders.

 

(f)                                   “Registration Statement” shall mean
Form S-1 or Form S-3, whichever is applicable, in the form promulgated by the
Commission or any substantially similar or successor form then in effect.

 

(g)                                  “Restriction Termination Date” shall mean,
with respect to any Registrable Units, the earliest of (i) the date that such
Registrable Units shall have been Registered and sold or otherwise disposed of
in accordance with the intended method of distribution by the seller or sellers
thereof set forth in the Registration Statement covering such securities or
transferred in compliance with Rule 144 or another available exemption, and
(ii) the date that an opinion of counsel to the Company containing reasonable
assumptions (which opinion shall be subject to the reasonable approval of
counsel to any affected Purchaser) shall have been rendered to the effect that
any restrictive legend placed upon the Registrable Units under the Securities
Act can be properly removed and such legend shall have been removed.

 

(i)                                     “Rule 144” shall mean Rule 144
promulgated by the Commission pursuant to the Securities Act and any successor
rules thereto.

 

(j)                                    “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

(k)                                 “Securities Purchase Agreement” means the
Securities Purchase Agreement entered into between the Purchaser and the Company
and to which this Registration Rights Agreement is attached as Exhibit “C.”

 

(l)                                     “Selling Expenses” shall mean all
underwriting discounts and selling commissions applicable to the sale of
Registrable Units pursuant to this Agreement.

 

(m)                             “Selling Unitholder” shall mean a holder of
Registrable Units.

 

(n)                                 “Units” shall mean the Common Units issuable
or issued to the Purchaser pursuant to the Securities Purchase Agreement.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Unit Purchase Agreement.

 

1.2                               Piggyback Registration

 

(a)                                 Each time that the Company proposes to
Register a public offering of its Common Units (including an offering of Common
Units issuable upon conversion or exercise of other securities), the Company
shall promptly give written notice of such proposed Registration to all holder
of Registrable Units, which shall offer such holders the right to request
inclusion of any Registrable Units in the proposed Registration.

 

(b)                                 Each holder of Registrable Units shall have
ten (10) days or such longer period as shall be set forth in the notice from the
receipt of such notice to deliver to the Company a written request specifying
the number of shares of Registrable Units such holder intends to sell and the
holder’s intended plan of disposition.

 

(c)                                  Upon receipt of a written request pursuant
to Section 1.2 (b), the Company shall promptly use its best efforts to cause all
such Registrable Units to be Registered, to the extent required to permit sale
or disposition as set forth in the written request.

 

1.3                               Preparation and Filing.

 

If and whenever the Company is under an obligation pursuant to the provisions of
Section 1.2 to include the Registration of any Registrable Units, the Company
shall:

 

(a)                                 prepare and file with the Commission a
Registration Statement with respect to such Registrable Units and use its best
efforts to cause such Registration Statement to become and remain effective in
accordance with Section 1.3(b) hereof, keeping each Selling Unitholder advised
as to the initiation, progress and completion of the Registration;

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such Registration Statements and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for nine months and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Units covered by such registration statement;

 

(c)                                  furnish to the Selling Unitholder such
number of copies of any summary prospectus or other prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Selling Unitholder may

 

--------------------------------------------------------------------------------


 

reasonably request in order to facilitate the public sale or other disposition
of such Registrable Units;

 

(d)                                 at any time when a prospectus covered by
such Registration Statement is required to be delivered under the Securities Act
within the appropriate period mentioned in Section 2.3 (b) hereof, notify each
Selling Unitholder of the happening of any event as a result of which the
prospectus included in such Registration, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and, if prepared by the Company,
furnish to such seller a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statement therein not misleading in
the light of the circumstances then existing.

 

1.4                               Expenses.

 

The Company shall pay all Registration Expenses incurred by the Company in
complying with this Section 2; provided however that all underwriting discounts
and selling commissions applicable to the Registrable Units covered by
registrations shall be borne by the seller thereof.

 

1.5                               Information Furnished by Purchaser.

 

It shall be a condition precedent to the Company’s obligations under this
Agreement as to the Selling Unitholder that such Selling Unitholder furnish to
the Company in writing such information regarding such Selling Unitholder and
the distribution proposed by such Selling Unitholder as the Company may
reasonably request.

 

1.6                               Indemnification.

 

1.6.1                     Company’s Indemnification of Purchasers.

 

The Company shall indemnify the Selling Unitholder, each of its officers,
directors and constituent partners, and each person controlling such Selling
Unitholder, and each underwriter thereof, if any, and each of its officers,
directors, constituent partners, and each person who controls such underwriter,
against all claims, losses, damages or liabilities (or actions in respect
thereof) suffered or incurred by any of them, to the extent such claims, losses,
damages or liabilities arise out of or are based upon any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus or any
related Registration Statement incident to any such Registration, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation by the Company of any rule or regulation promulgated under the
Securities Act applicable to the Company and relating to actions or inaction
required of the Company in connection with any such Registration; and the
Company will reimburse such Selling Unitholder, each such underwriter, each of
their officers, directors and constituent partners and each person who controls
such Selling Unitholder or underwriter, for any legal and any other expenses as
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; provided however, that the indemnity
contained in this Section 1.6.1 shall not apply to amounts paid in settlement of
any such claim, loss, damage, liability or action if settlement is effected
without the consent of the Company (which consent shall not unreasonably be
withheld); and provided however, that the Company will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based

 

--------------------------------------------------------------------------------


 

upon any untrue statement or omission based upon written information furnished
to the Company by such Selling Unitholder, underwriter, controlling person or
other indemnified person and stated to be for use in connection with the
offering of securities of the Company.

 

1.6.2                     Selling Unitholder’s Indemnification of Company.

 

The Selling Unitholder shall indemnify the Company, each of its directors and
officers, each underwriter, if any, of the Company’s Registrable Units covered
by a Registration Statement, each person who controls the Company or such
underwriter within the meaning of the Securities Act, against all claims,
losses, damages and liabilities (or actions in respect thereof) suffered or
incurred by any of them and arising out of or based upon any untrue statement
(or alleged untrue statement) of a material fact contained in such Registration
Statement or related prospectus, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by such Selling Unitholder
of any rule or regulation promulgated under the Securities Act applicable to
such Selling Unitholder and relating to actions or inaction required of such
Selling Unitholder in connection with the Registration of the Registrable Units
pursuant to such Registration Statement; and will reimburse the Company, such
directors, officers, partners, persons, underwriters and controlling persons for
any legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
such indemnification and reimbursement shall be to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such Registration Statement or prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Selling Unitholder and stated to be specifically for use in
connection with the offering of Registrable Units. Anything in the foregoing to
the contrary notwithstanding, in no event shall the aggregate obligations of a
Selling Unitholder under this Section 1.6.2 to all parties that may be entitled
to indemnification hereunder exceed the amount of proceeds received by such
Selling Unitholder in connection with such offering of Registrable Units.

 

1.6.3                     Indemnification Procedure.

 

Promptly after receipt by an indemnified party under this Section 1.6 of notice
of the commencement of any action which may give rise to a claim for
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 1.6,
notify the indemnifying party in writing of the commencement thereof and
generally summarize such action. The indemnifying party shall have the right to
participate in and to assume the defense of such claim, and shall be entitled to
select counsel for the defense of such claim with the approval of any parties
entitled to indemnification, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, the parties entitled to indemnification shall
have the, right to employ, separate counsel (reasonably satisfactory to the
indemnifying party) to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such indemnified parties
unless the named parties to such action or proceedings include both the
indemnifying party and the indemnified parties and the indemnifying party or
such indemnified parties shall have been advised by counsel that there are one
or more legal defenses available to the indemnified parties which are different
from or additional to those available to the indemnifying party (in which case,
if the indemnified parties notify the indemnifying party in writing that they
elect to employ separate counsel at the reasonable expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such action or proceeding on behalf of the indemnified parties, it being
understood, however, that the indemnifying party shall not, in connection with
any such action or proceeding or separate or substantially similar or related
action or proceeding in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate counsel at any time for all indemnified

 

--------------------------------------------------------------------------------


 

parties, which counsel shall be designated in writing by the Purchasers of a
majority of the Registrable Units).

 

1.6.4                     Contribution.

 

If the indemnification provided for in this Section 1.6 from an indemnifying
party is unavailable to an indemnified party hereunder in respect to any losses,
claims, damages, liabilities or expenses referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the statements or omissions which result in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or indemnified party and the parties’
relative intent, knowledge, access to information supplied by such indemnifying
party or indemnified party and opportunity to correct or prevent such statement
or omission. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action, suit, proceeding or
claim.

 

2.                                      Covenants of the Company.

 

The Company agrees to:

 

(a)                                 Notify the holders of Registrable Units
included in a Registration Statement of the issuance by the Commission of any
stop order suspending the effectiveness of such Registration Statement or the
initiation of any proceedings for that purpose. The Company will make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, to obtain the lifting thereof at the earliest possible time.

 

(b)                                 Take all other reasonable actions necessary
to facilitate disposition of the Registrable Units by the holders thereof
pursuant to the Registration Statement.

 

(c)                                  Prior to the filing of the Registration
Statement or any amendment thereto (whether pre-effective or post-effective),
and prior to the filing of any prospectus or prospectus supplement related
thereto, the Company will provide the Selling Unitholder with copies of all
pages thereto, if any, which reference such Selling Unitholder.

 

3.                                      Miscellaneous.

 

(a)                                 Notices required or permitted to be given
hereunder shall be given in accordance with the notice provision of the
Securities Purchase Agreement.

 

(b)                                 Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, will not operate as a waiver thereof.  No waiver will be
effective unless and until it is in writing and signed by the party giving the
waiver.

 

(c)                                  This Agreement shall be governed and
construed in all respects in accordance with the laws of the State of Delaware. 
In the event that any provision of this Agreement is

 

--------------------------------------------------------------------------------


 

invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

(d)                                 This Agreement may not be assigned by the
Purchaser unless notice of the assignment is provided to the Company, and the
Company consents to the assignment thereof, which the Company will in all cases
provide if the assignment is to an affiliate of the Purchaser or there is no
change in beneficial holder.

 

(e)                                  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by the parties hereto.

 

(f)                                   This Agreement may be executed in two or
more counterparts, each of which when so executed and delivered shall be deemed
to be an original and all of which together shall be deemed to be one and the
same Agreement.

 

IN WITNESS WHEREOF, the Company has executed this Agreement for the benefit of
the Purchasers by its duly authorized officer as of the date first above
written.

 

Rhino Resource Partners LP

 

 

 

By: Rhino GP LLC, its general partner

 

 

 

 

 

/s/ Joseph Funk

 

Name: Joseph Funk

 

Title: Chief Executive Officer

 

 

 

 

 

Royal Energy Resources, Inc.

 

 

 

 

 

/s/ William Tuorto

 

Name: William L. Tuorto

 

Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------